Appeal from a decision of *711the Unemployment Insurance Appeal Board, filed March 12, 1975, which affirmed the decision of a referee modifying an intitial determination of the Industrial Commissioner by disqualifying claimant from receiving benefits effective December 6, 1974 because she lost her employment through misconduct in connection therewith. Claimant, hired to work the hours of 11:00 a.m. to 7:00 p.m., was employed from July 16 until December 5, 1974. In September, in order to attend college classes one night a week, claimant, with the permission of her employer, arranged with a coemployee to cover for her so that she could leave work at 5:30 p.m. on that night. In November, claimant, contemplating going to school two nights a week commencing in February, 1975, approached her employer on the subject and was told she would have to make a choice between her job and school. Between Thanksgiving and December 5, the subject was discussed each day between claimant and the employer or a coemployee without a decision being reached. Claimant also interrupted other employees to discuss changes she would propose to make in the nature and hours of her employment. These proposals were not designed to further the employer’s business nor to increase the revenue. The record discloses that claimant’s pursuit of her personal interests resulted in interruption of her employer’s work and created disharmony in the employer’s office. The board’s determination that claimant was disqualified by reason of misconduct is supported by substantial evidence and must be upheld. Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Mahoney and Reynolds, JJ., concur.